Citation Nr: 9903438	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-04 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to November 1945. 

The issue on appeal had arisen from a January 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied 
service connection for residuals of a shrapnel wound of the 
left eye.  In February 1999, information was received by the 
Board of Veterans' Appeals (Board) to the effect that the 
veteran had passed away in October 1998.


FINDING OF FACT

On February 1, 1999, the Board was notified that the veteran 
was pronounced dead on October 19, 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  A copy of his death certificate was associated with 
the claims file on February 1, 1999, which indicated that the 
veteran passed away on October 19, 1998.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); See also Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran, and, 
as a result of this nullity, the appeal must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1998).


ORDER

The appellant having died during the pendency of the appeal, 
the appeal is dismissed.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

